Case 4:20-cv-00880-P Document 10 Filed 09/24/20   Page 1 of 17 PageID 338




                                                       FILED
                                                   September 24, 2020
                                                    KAREN MITCHELL
                                                  CLERK, U.S. DISTRICT
                                                        COURT bb
Case 4:20-cv-00880-P Document 10 Filed 09/24/20   Page 2 of 17 PageID 339
Case 4:20-cv-00880-P Document 10 Filed 09/24/20   Page 3 of 17 PageID 340
Case 4:20-cv-00880-P Document 10 Filed 09/24/20   Page 4 of 17 PageID 341
Case 4:20-cv-00880-P Document 10 Filed 09/24/20   Page 5 of 17 PageID 342
Case 4:20-cv-00880-P Document 10 Filed 09/24/20   Page 6 of 17 PageID 343
Case 4:20-cv-00880-P Document 10 Filed 09/24/20   Page 7 of 17 PageID 344
Case 4:20-cv-00880-P Document 10 Filed 09/24/20   Page 8 of 17 PageID 345
Case 4:20-cv-00880-P Document 10 Filed 09/24/20   Page 9 of 17 PageID 346
Case 4:20-cv-00880-P Document 10 Filed 09/24/20   Page 10 of 17 PageID 347
Case 4:20-cv-00880-P Document 10 Filed 09/24/20   Page 11 of 17 PageID 348
Case 4:20-cv-00880-P Document 10 Filed 09/24/20   Page 12 of 17 PageID 349
Case 4:20-cv-00880-P Document 10 Filed 09/24/20   Page 13 of 17 PageID 350
Case 4:20-cv-00880-P Document 10 Filed 09/24/20   Page 14 of 17 PageID 351
Case 4:20-cv-00880-P Document 10 Filed 09/24/20   Page 15 of 17 PageID 352
Case 4:20-cv-00880-P Document 10 Filed 09/24/20   Page 16 of 17 PageID 353
Case 4:20-cv-00880-P Document 10 Filed 09/24/20   Page 17 of 17 PageID 354
